ACCEPTED
                                                                                          03-13-00723-CR
                                                                                                  3762027
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                    1/14/2015 10:42:02 AM
                                                                                         JEFFREY D. KYLE
                               No. 03-13-00723-CR                                                   CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                         AUSTIN, TEXAS
                                                                  1/14/2015 10:42:02 AM
                          THIRD DISTRICT OF TEXAS                     JEFFREY D. KYLE
                                                                           Clerk

                                 AUSTIN, TEXAS

CHARLES ANTHONY MALOUFF,
                                           §                           APPELLANT
JR.
VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

           APPEAL FROM THE 299TH JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-13-904021

           STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) Following his conviction for Securing Execution of a Document by

Deception, the appellant filed his notice of appeal in the above cause on October 24,

2013. Appellant’s counsel filed a brief on November 10, 2014.


                                           1
      (b)      The State’s brief is currently due on December 10, 2014.

      (c)      This request is that the deadline for filing the State’s brief be extended by

60 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. During the period since the appellant’s brief was filed, the undersigned

            attorney has completed and filed an original brief in three other pending

            appellate cases, (i.e., John Albert Rendon v. State of Texas, No. 11-14-

            00080-CR; Frank Howard McMarion v. State of Texas, No. 03-14-00140-

            CR to 03-14-00145-CR; and Jose Luis Sosa v. State of Texas, No. 03-13-

            00764-CR). The undersigned attorney is responsible for preparing the State’s

            brief in another pending appellate case, (i.e., Shriya Patel v. State of Texas,

            No. 03-14-00238-CR).

      2. In addition, the undersigned attorney, as the director of the Appellate

            Division of the Travis County District Attorney’s Office, has been required,

            during the pendency of the instant appeal, to spend a considerable amount of

            time working on a variety of other legal matters and administrative issues.

      3. The State’s failure to request an extension before the due date is
                                             2
         attributable to a clerical error.

      4. This request is not made for the purpose of delay, but to ensure that the

         Court has a proper State’s brief to aid in the just disposition of the above

         cause.

      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to February 9, 2015.

                                                 Respectfully submitted,

                                                 ROSEMARY LEHMBERG
                                                 District Attorney
                                                 Travis County, Texas

                                                 /s/ M. Scott Taliaferro
                                                 M. Scott Taliaferro
                                                 Assistant District Attorney
                                                 State Bar No. 00785584
                                                 P.O. Box 1748
                                                 Austin, Texas 78767
                                                 (512) 854-9400
                                                 Fax No. (512) 854-4810
                                                 Scott.Taliaferro@traviscountytx.gov
                                                 AppellateTCDA@traviscountytx.gov




                                             3
                       CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

342 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                          CERTIFICATE OF SERVICE


      I hereby certify that, on the 14th day of January, 2015, a true and correct copy

of this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Ariel Payan,

Attorney at Law, 1012 Rio Grande, Austin, Texas 78701.

                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                                          4